*289On Application por a Rehearing.
Morgan, J.
We affirmed the judgment of the district court for the reasons assigned by the judge thereof.
A rehearing is asked for on the ground that these reasons are insufficient and unsustained by the law.
The Commercial Bank owned the waterworks of New Orleans. These works were sold to the city of New Orleans, in payment whereof the city issued its bonds. No vendor’s privilege or mortgage was reserved. The act of sale was recorded. Subsequently the city took a rule upon the recorder of mortgages to show7 cause why the recording of the deed should not be erased. The rule was made absolute.
This action is instituted against the city to compel the reregistration of the act of sale, so as to preserve the vendor’s lien and privilege in the property sold.
We are of the opinion that when the city of New Orleans purchases a piece of property and gives its bonds therefor, the bonds must be considered as a payment of the price, and the property thus acquired, unless the contrary be expressly stipulated, is free of incumbrance.
For these reasons the rehearing is refused.